IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT   KNOXVILLE

                        DECEMBER 1994 SESSION         FILED
                                                  September 9, 1996

                                                  Cecil Crowson, Jr.
                                                      Appellate Court Clerk

                                 D
                                 5
STATE OF TENNESSEE,              5
            Appellee             5   No. 03C01-9406-CR-00218
                                 5
      vs.                        K   ANDERSON COUNTY
                                 5
                                 5   Hon. James B. Scott,Jr., Judge
HANS VINCENT MORRIS,             5
            Appellant            5   (State Appeal)
                                 E




FOR THE APPELLANT:                       FOR THE APPELLEE:

Tom Marshall                             Charles W. Burson
District Public Defender                 Attorney General & Reporter

Katherine J. Kroeger                     Merrilyn Fierman
Assistant Public Defender                Assistant Attorney General
101 South Main Street                    Criminal Justice Division
Clinton, TN 37716                        450 James Robertson Parkway
                                         Nashville, TN 37243-0493

                                         John Maddox
                                         Asst Dist. Attorney General
                                         Room 127, Courthouse
                                         Clinton, TN. 37716




OPINION FILED: _______________________




REVERSED AND REMANDED
Robert E. Burch
Special Judge
                              OPINION

     The State has appealed from a ruling of the Criminal Court

of Anderson County in which the trial court ruled that the

Juvenile Court of Anderson County did not have jurisdiction to

require a juvenile traffic offender to attend psychological

counseling.

                               FACTS

     Although the transcript of the hearing contains no facts

concerning the traffic incident which precipitated this dispute,

we note from the record that the juvenile was observed by a

police officer to have been driving in a very erratic manner and

to have run two stop signs.   When stopped, the juvenile appeared

to the officer to be “in a highly excited state”.   The juvenile

was not licenced to operate a motor vehicle.

     The juvenile and his mother were required to attend a

prehearing conference.   At that conference it was learned that

the juvenile had previously received psychological counseling.

The prehearing conference resulted in a determination that the

charges could not be informally adjusted. The Public Defender’s

Office was appointed to represent the juvenile and the matter set

for hearing.

     At the hearing, the juvenile judge accepted a guilty plea

from the juvenile and held a disposition hearing.   At said

hearing, Her Honor ordered the juvenile to enter and complete

psychological counseling/treatment.

     The juvenile appealed this ruling to the Circuit Court.     No

proof was introduced at the hearing of this appeal.   Instead,

legal argument was heard concerning the authority of the Juvenile

Court to order psychological counseling for a traffic offender.

The trial judge ruled that the juvenile judge did not have this

authority and vacated the Juvenile Court’s order requiring

psychological counseling.

     The State appeals this ruling.

                                 2
     If the Juvenile Court finds a juvenile to be a traffic

violator, the court has the authority to deal with the juvenile,

inter alia, in the same manner as a delinquent child.    T.C.A.

§37-1-146(b).

     T.C.A. §37-1-131 empowers the court to place a delinquent

child on probation “under conditions and limitations the court

prescribes...”.

     Requiring psychological counseling as a condition of

probation is certainly within the power of the court, in proper

cases.   See State v Kevin Yant (unreported) Tenn. Crim. App. at

Nashville. #01C01-9206-CR-00187 opinion filed 7/8/93 ; State v

Donald Mitchell Boshears and Ronald Dwayne Morris III

(unreported) Tenn. Crim. App. at Nashville #01C01-9412-CR-00402

opinion filed 11/15/95.

     It is clear, then, that the trial court was in error when it

ruled that the Juvenile Court did not have the authority to

require a juvenile to undergo psychological counseling incident

to a traffic conviction.    Whether counseling was appropriate in

this case was not ruled upon by the trial judge since the court

ruled on this issue prior to a formal hearing.    A de novo hearing

would be required for His Honor to determine whether or not

counseling was appropriate in this case.

     Appellee submits that, since the juvenile’s history of

psychological counseling was divulged at the prehearing

conference, the evidence of same should not have been presented

to the juvenile court at the hearing since information gathered

at the prehearing conference cannot be used against the juvenile

at the hearing.    Rule 14(c)(2)(v), Tenn. R. Juv. P.   If this is

true, the remedy for same is a de novo hearing before the Circuit

Court.   The evidence is inadmissible.   See Rule 14(c)(2)(v),

Tenn. R. Juv. P.

     The judgment of the trial court is reversed and the case is



                                  3
remanded for a de novo hearing as required by T.C.A. §37-1-159.




                                        _________________________
                                             Robert E. Burch,
                                             Special Judge


CONCUR:
_________________________
 Gary R. Wade, Judge


_________________________
 Joseph M. Tipton, Judge




                                4